DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

       Cross Reference to Related Applications
2.	This application claims priority to U.S. Provisional Patent Application No. 61/753,173, filed January 16, 2013, U.S. Provisional Patent Application No. 61/753,389, filed January 16, 2013, U.S. Provisional Patent Application No. 61/807,476, filed April 2, 2013, U.S. Provisional Patent Application No. 61/821,038, filed May 8, 2013, U.S. Provisional Patent Application No. 61/882,574, filed September 25, 2013, U.S. Provisional Patent Application No. 61/897,738, filed October 30, 2013.

Claims status
3.	This office action is a response to an application filed on February 16, 2022 in which claims 38-55 are pending for examination.
Based on the Preliminary Amendment filed on February 16, 2022, the listing of claims replace all prior versions, and listings, of claims in the application.

    Drawings
4.	The Examiner contends that the drawings submitted on December 01, 2020 are acceptable for examination proceedings.


Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on December 01, 2020 and February 16, 2022.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 38-43, 45-52 and 54-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (US 2014/0269419 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/734,323 filed on December, 6, 2012), hereinafter “Han” in view of WO 2013/139041 A1, hereinafter “WO’041”.
	Regarding claim 38, Han discloses a first wireless transmit/receive unit (WTRU) (Figs. 1, 3, configuring a device-to-device discovery signal) comprising: a processor configured to at least: 
receive a set of resources associated with a device-to-device transmission (paragraph [0032], D2D discovery signal for periodicity, offset, resource, used sequences, etc., for the UE 50); 
receive a radio network temporary identifier (RNTI) (paragraphs [0042], [0046], UE identifiers representing using C-RNTIs and D-RNTIs), wherein the RNTI is associated with device-to-device scheduling (paragraphs [0042], [0046], one or multiple RNTIs to the UEs); 
receive a physical downlink control channel (PDCCH) transmission (paragraphs [0049], [0058], activation done by DCI (downlink control information) using PDCCH/EPDCCH), wherein the PDCCH transmission comprises a portion of the PDCCH transmission scrambled by the RNTI (paragraphs [0049], [0058], DCI containing one or multiple RNTIs, and the CRC of the DCI may be masked by the identifier indicating the selected transmitters); and 
send the device-to-device transmission  to a second WTRU (paragraphs [0036], [0058], D2D transmissions between UEs) using the indicated subset of resources (paragraphs [0036], [0058], C-RNTI indicating the UE which may transmit the D2D discovery signal), wherein the device-to-device transmission comprises an identifier associated with the first WTRU (paragraphs [0036], [0058], D2D signal transmission taking place from UE to UE).
While Han implicitly refers to “decode the received PDCCH transmission using the RNTI associated with the device-to- device scheduling and obtain a downlink control information (DCI), wherein the DCI includes scheduling information that indicates a subset of resources, from the set of resources, to be used for the device-to-device transmission”, WO’041 from the same or similar field of endeavor explicitly discloses decode the received PDCCH transmission using the RNTI associated with the device-to- device scheduling and obtain a downlink control information (DCI) (Figs. 5a-5b, paragraphs [0038], [0054], [0060], addressing the resource allocation issue for D2D UE communications, semi- persistent resource allocation is scheduled for D2D UE devices by the eNB or the like and the SPS (semi persistent scheduling) grants are tracked in the DL control channel, say PDCCH as an example, by the D2D UE devices), wherein the DCI includes scheduling information that indicates a subset of resources, from the set of resources (Figs. 5a-5b, paragraphs [0038], [0054], [0060], D1 has been allocated PRB#2 and PRB#3 in TTI#1 ; D2 is allocated PRB#4-6 in TTI#1 ; and D3 is allocated PRB#1 in TTI#1), to be used for the device-to-device transmission (Figs. 5a-5b, paragraphs [0038], [0054], [0060], D2D UE at the TTI#1 and D2D UE monitors the downlink control information).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “decode the received PDCCH transmission using the RNTI associated with the device-to- device scheduling and obtain a downlink control information (DCI), wherein the DCI includes scheduling information that indicates a subset of resources, from the set of resources, to be used for the device-to-device transmission” as taught by WO’041, in the system of Han, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 39, Han in view of WO’041 disclose the wireless transmit/receive unit according to claim 38.
WO’041 further discloses the PDCCH transmission is received in a device-to-device specific search space (paragraph [0038], D2D pair/clusters specifically in UE/D2D pair/cluster specific search space).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the PDCCH transmission is received in a device-to-device specific search space” as taught by WO’041, in the system of Han, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 40, Han discloses the portion of the PDCCH transmission scrambled with the RNTI that is associated with device-to-device operation is associated with a cyclic redundancy check (CRC) associated with the DCI (paragraphs [0049], [0061], DCI with CRC masked by a first D-RNTI; CRC of the DCI may be masked by the identifier indicating the selected transmitters).

Regarding claim 41, Han in view of WO’041 disclose the wireless transmit/receive unit according to claim 38.
WO’041 further discloses each resource of the subset of resources to be used for the device-to-device transmission comprises at least one frequency resource or at least one timing resource (paragraph [0050], minimum resource unit in time and frequency domain is 1 PRB and 1 TTI).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “each resource of the subset of resources to be used for the device-to-device transmission comprises at least one frequency resource or at least one timing resource” as taught by WO’041, in the system of Han, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 42, Han in view of WO’041 disclose the wireless transmit/receive unit according to claim 38.
WO’041 further discloses the at least one timing resource comprises a bitmap indicating one or more subframes within a frame (Fig. 4, paragraph [0050], example of the cellular UEs' resource allocation; resource scheduling in every TTI).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the at least one timing resource comprises a bitmap indicating one or more subframes within a frame” as taught by WO’041, in the system of Han, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 43, Han in view of WO’041 disclose the wireless transmit/receive unit according to claim 38.
WO’041 further disclose the scheduling information comprises one or more device-to-device regions in a subframe, wherein each of the one or more device-to- device regions comprises a set of physical resource blocks (PRBs) (paragraphs [0038], [0050], [0054], [0060], See Fig. 5b which reflects that D1 has been allocated PRB#2 and PRB#3 in TTI#1 ; D2 is allocated PRB#4-6 in TTI#1 ; and D3 is allocated PRB#1 in TTI#1).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the scheduling information comprises one or more device-to-device regions in a subframe, wherein each of the one or more device-to- device regions comprises a set of physical resource blocks (PRBs)” as taught by WO’041, in the system of Han, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 45, Han discloses the identifier identifies the first WTRU (paragraphs [0036], [0058], C-RNTI#0 indicates the UE which may transmit the D2D discovery signal).

Regarding claim 46, Han in view of WO’041 disclose the wireless transmit/receive unit according to claim 38.
WO’041 further disclose the processor is further configured to monitor for the PDCCH transmission (paragraph [0038], SPS (semi persistent scheduling) grants are tracked in the DL control channel, say PDCCH as an example, by the D2D UE devices).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the processor is further configured to monitor for the PDCCH transmission” as taught by WO’041, in the system of Han, so that it would provide allocating communications channel resources to device-to-device user equipment wherein the allocation is made from one or more cellular band resources and shared industrial/scientific/medicine band resources (WO’041, paragraph [0007]).

Regarding claim 47, the claim is rejected based on the same reasoning as presented in the rejection of claim 38.

Regarding claim 48, the claim is rejected based on the same reasoning as presented in the rejection of claim 39.
Regarding claim 49, the claim is rejected based on the same reasoning as presented in the rejection of claim 40.

Regarding claim 50, the claim is rejected based on the same reasoning as presented in the rejection of claim 41.

Regarding claim 51, the claim is rejected based on the same reasoning as presented in the rejection of claim 42.

Regarding claim 52, the claim is rejected based on the same reasoning as presented in the rejection of claim 43.

Regarding claim 54, the claim is rejected based on the same reasoning as presented in the rejection of claim 45.

Regarding claim 55, the claim is rejected based on the same reasoning as presented in the rejection of claim 46.

8.	Claims 44 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (US 2014/0269419 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/734,323 filed on December, 6, 2012), hereinafter “Han” in view of WO 2013/139041 A1, hereinafter “WO’041” in view of Liao et al. (US 2013/0250880 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 61/613,759 filed on March, 21, 2012), hereinafter “Liao”
Regarding claim 44, Han in view of WO’041 disclose the wireless transmit/receive unit according to claim 38.
Neither Han nor WO’041 explicitly discloses “the processor is configured to receive PDCCH configuration information that comprises at least a timing resource to be used to monitor the PDCCH”.
However, Liao from the same or similar field of endeavor discloses the processor is configured to receive PDCCH configuration information that comprises at least a timing resource to be used to monitor the PDCCH (paragraph [0026], high-layer (e.g., RRC layer) signaling is utilized to configure the radio resources for ePDCCH for UESS and CSS).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the processor is configured to receive PDCCH configuration information that comprises at least a timing resource to be used to monitor the PDCCH” as taught by Liao, in the combined system of Han and WO’041, so that it would provide dynamic switching between the diversity and pre-coding/beamforming transmission schemes relates to search space configuration of enhanced ePDCCH in OFDM/OFDMA systems (Liao, paragraph [0009]).

Regarding claim 53, the claim is rejected based on the same reasoning as presented in the rejection of claim 44.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414